Leonard, Judge,
delivered the opinion of the court.
The intention of the testator is plain enough ; the whole will must be read together, and effect given to every clause of it, and the words used are to be understood in the sense indicated by the whole instrument. Our duty, in the language of our own statute, is “to have regard to the true intent and meaning of the testator.” The father gives his land to his wife, then provides that, upon her death, it shall be divided between his four children, and after various specific gifts to them, concludes his will with the express declaration that the bequests in it to his daughters “are made to them and the heirs of their bodies.” His intention, manifestly, is to give the land to his wife during her life only, with remainder to his children, to his sons in fee simple, and to his daughters in fee tail. This limitation, extending to every thing, the daughters received under the will— the statue (tit. “Conveyances,” sec. 5,) however intervenes, and converts what would otherwise have been under the British statute of entails, an estate tail in the daughters in the land, into an estate for life only, with remainder over in fee to their children ; and such, therefore, is the legal effect of the will, and we know of no rule of law that invalidates this disposition of the property. Certainly, the cases cited from New York have nothing to do with the matter.
The decision of the Circuit Court that the daughters take estates for their lives only, in the land sought to be divided, is most clearly right, and the judgment is affirmed.